 CALPLANTENGINEERING SERVICE229Calplant Constructors,A Division of Calplant Engi-neering Service,Inc.andInternational Union ofPetroleum&IndustrialWorkers, SeafarersInternationalUnion of North America, AFL-CIO, Petitioner.Case 21-RC-1736322 February 1985DECISION AND ORDER REMANDINGBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered objections to an election and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows32 for and 29 against the Petitioner, with 1 chal-lenged ballot and 1 void ballot. The challengedballot is insufficient to affect the results of the elec-tion.The Board has reviewed the record in light ofthe exceptions and brief, and has adopted the hear-ing officer's findings and recommendations' onlyto the extent consistent with this Decision andOrder.In his report, the hearing officer specificallycredited the testimony of Church, Petitioner's rep-resentative, that he told employeesat an organiza-tionalmeeting held on 14 March 1984 that "all ini-tiation fees would be waived for employees in thebargaining unit at the time of the election." Heconcluded that this statement was ambiguous be-cause the word "unit" could be interpreted tomean"union." He therefore recommendedsustain-'In the absenceof exceptions, we adopt, pro forma, thehearing offi-cer's recommendations concerningObjections I and 6ing the objection under theSavairdoctrine.2Al-though alluding to the testimony concerningChurch'scomments to employee Rowbothamabout the waiver of initiation fees at an earliermeeting, the hearing officer made no factual find-ings nor resolution of the conflict in testimony overthe alleged statements.We have carefully considered the hearing offi-cer's report, the Petitioner's exceptions, and theEmployer's answering brief and have decided toreverse the hearing officer's finding that the use ofthe term "unit" by Union Representative Church inthe context of a statement on the waiver of initi-ation fees is ambiguous. In light of this finding, wehave also decided to remand the case to the hear-ing officer for specific findings of fact, includingcredibility resolutions, conclusions of law, and rec-ommendations to the Board concerning the state-ments allegedly made by Church at the Reef Res-taurant as testified to by employee witness Row-botham. 3It is ordered that this case is remanded to thehearing officer for the purpose of preparing, issu-ing,and serving on the parties a supplementalreport setting forth resolutions of credibility andspecific findings of fact with regard to the testimo-ny of the witnesses referred to above and to makeappropriate recommendations pursuant to thosefindings.Thereafter,Section102.69(f)of theBoard's Rules and Regulations shall apply.zNLRB vSavairMfg. Co,414 U S 270 (1973)3Member Hunter agrees that the word "unit" is not ambiguous How-ever, he notes that the hearing officer failed to state the reasons for cred-iting Church's testimony on this issue, thereby depriving the Board of in-formation necessary for evaluating the hearing officer's credibility resolu-tionMember Hunter, therefore, would include in the remand an orderdirecting the hearing officer to state the reasons for his credibility resolu-tions concerning the statements made by Church at the 14 March meet-ing274 NLRB No. 43